IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                     July 24, 2009
                                  No. 08-10500
                                Summary Calendar                 Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee

v.

LAWRENCE ALAN HABERMAN, also known as Larry,

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:07-CR-188-1


Before HIGGINBOTHAM, BENAVIDES, and ELROD, Circuit Judges
PER CURIAM:*
      Lawrence Alan Haberman appeals from his conviction of conspiracy to
distribute and to possess with intent to distribute cocaine, for which he received
a sentence of 360 months’ imprisonment.          The district court also issued a
personal forfeiture judgment, ordering Haberman to pay $20,000,000.                  He
contends that the district court erred by denying him a downward adjustment
to his offense level for acceptance of responsibility; that the district court did not



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                     No. 08-10500

provide an adequate explanation for his sentence; that his sentence was
substantively unreasonable; and that the district court erred by imposing a
personal money judgment in the forfeiture order. Haberman requests that his
case be assigned to a different district judge on remand.
      Our review of a sentence must first consider whether the district court
committed any “significant procedural error, such as failing to calculate (or
improperly calculating) the Guidelines range, treating the Guidelines as
mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a
sentence based on clearly erroneous facts, or failing to adequately explain the
chosen sentence.” 1 We review a district court’s interpretation or application of
the Guidelines de novo and its factual findings for clear error.2 If the sentencing
decision is procedurally sound, we then consider “the substantive reasonableness
of the sentence imposed under an abuse-of-discretion standard.” 3 “[A] sentence
within a properly calculated Guideline range is presumptively reasonable.”4
This framework in mind, we reject each of Haberman’s arguments in turn.
      First, our review of the records in Haberman’s case and his sister Lori
Haberman’s case indicates a foundation for the district court’s finding that
Haberman did not fully acknowledge his sister’s role in his offense. Haberman’s
contention as to acceptance of responsibility is unavailing.5




      1
          Gall v. United States, 128 S. Ct. 586, 597 (2007).
      2
          United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      3
          Gall, 128 S. Ct. at 597.
      4
          United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      5
          See United States v. Solis, 299 F.3d 420, 458 (5th Cir. 2002).

                                          2
                                     No. 08-10500

      Haberman did not object to the district court’s explanation for the sentence
at his sentencing hearing, thus we review this second issue for plain error.6 A
plain error is a forfeited error that is clear or obvious and affects the defendant’s
substantial rights.7      When those elements are shown, this court has the
discretion to correct the error only if it “seriously affects the fairness, integrity,
or   public    reputation   of   judicial   proceedings.” 8   Haberman     advanced
unexceptional reasons for a downward variance from the guideline sentencing
range. The district court read Haberman’s written motion for a variance, heard
his arguments for a variance, and heard the Government’s statement about
Haberman’s cooperation. The district court also indicated that the 360-month
sentence was reasonable and that it had considered the factors listed in §
3553(a), though the district court did not elaborate on how the sentence
addressed those factors. The district court’s explanation was adequate.9
      As for his substantive unreasonableness claim, we first note that
Haberman’s sentence is within the guideline sentencing range and thus
presumptively reasonable.10 His conclusional arguments to the contrary are
insufficient to rebut this presumption.11 Haberman argues in his reply brief that
Kimbrough v. United States, 128 S. Ct. 558 (2007), Gall, and Spears v. United
States, 129 S. Ct. 840 (2009), have invalidated any presumption of correctness




      6
       See United States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir.), cert.
denied, 129 S. Ct. 625 (2008).
      7
          United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      8
          Id. (citation omitted).
      9
       See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.), cert. denied,
129 S. Ct. 624 (2008).
      10
           See Alonzo, 435 F.3d at 554.
      11
           See id.

                                            3
                                   No. 08-10500

accorded to within-range sentences. He is mistaken; a within-range sentence is
still presumed reasonable.12
      Lastly, Haberman did not object to the imposition of the money forfeiture
judgment in the district court and we review this issue for plain error.13
Although we have not directly addressed whether a district court may impose a
personal money forfeiture judgment–in light of the relevant statutes, the Federal
Rules of Criminal Procedure, and the published opinions of several sister
circuits–any error by the district court is not clear or obvious.14
      Haberman has not shown reversible error. No remand is necessary and
Haberman’s request that a different judge be assigned on remand is moot.15
      AFFIRMED.




      12
           See Mondragon-Santiago, 564 F.3d at 366-67 .
      13
           See Lopez-Velasquez, 526 F.3d at 806.
      14
         See United States v. Garcia-Rodriguez, 415 F.3d 452, 456 (5th Cir. 2005);
see also F ED. R. C RIM. P. 32.2; United States v. Padron, 527 F.3d 1156, 1161-62
(11th Cir. 2008); United States v. Day, 524 F.3d 1361, 1377-78 (D.C. Cir.), cert.
denied, 129 S. Ct. 295 (2008); United States v. Vampire Nation, 451 F.3d 189,
201-02 (3d Cir. 2006); United States v. Hall, 434 F.3d 42, 59-60 (1st Cir. 2006).


      15
           See Rocky v. King, 900 F.2d 864, 867 (5th Cir. 1990).

                                         4
No. 08-10500




     5